Title: From Thomas Jefferson to John Barnes, 7 August 1796
From: Jefferson, Thomas
To: Barnes, John


                    
                        Dear Sir
                        Monticello Aug. 7. 96.
                    
                    I recieved last night your favor of July 27. mentioning that Mr. Donath’s arrival with my glass is hourly expected, and that you will forward it immediately. The object of the present is merely to desire it not to be forwarded, but only it’s arrival made known to me, as I mean to have the sashes made and glazed with this glass in Philadelphia before it is forwarded. I thank you for your speedy attention to this enquiry and  your information. The tea and gongs are safely recieved from Capt. Swail. Nothing is now missing but the boots and half boots from Mr. Starr, the shoes having got separated from them and come to hand immediately. I am with esteem Dear Sir Your most obedt. servt
                    
                        Th: Jefferson
                    
                    
                        P.S. It will be very important for me to know from Mr. Donath whether the glass he brings for me 18.I. square as first ordered, or 18 I. by 12 I. according to the correction of that order.
                    
                